DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6, 9-13, 15, and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Drozdzewicz et al (Pub. No. US 2002/0091769 A1; hereinafter Drozdzewicz) in view of Goldberg et al (Pub. No. US 2019/0205410 A1; hereinafter Goldberg) 
               Consider claims 1, 10, and 19, Drozdzewicz clearly shows and discloses a device that is associated with an account and a device identifier, a non-transitory computer-readable medium, and a method, comprising: generating, by a first device that is associated with an account and a device identifier, a link to join a communication session (Drozdzewicz teaches the end-user who has obtained conferencing services from the service provider. The subscriber "owns" a conference account, log in, then the subscriber 100 is assigned in the web server 110 a unique URL 102, then Distributing a URL Hyperlink 120 to the Subscriber 100, The URL 102 can also specify the subscriber and different types of endpoints 100b , 103b, for each end-user) (paragraphs: 0021, 0024, 0026, 0028, and 0029; and fig. 3, label310-330 ); generating, by the first device, a link identifier for the link (Drozdzewicz teaches a Universal Resource Locator (URL) hyperlink 102 is defined which uniquely identifies the subscriber 100) (paragraph 0028); and providing, from the first device or the second device to a third device not logged into the account, the link to provide access for the third device to the communication session (Drozdzewicz teaches the subscriber 100 distributes the URL 102 in stage 340 to all participants 130/third device to the conference call) (paragraphs: 0047and fig. 3, labels 340); however, Drozdzewicz does not disclose providing, from the first device to a second device associated with the account, information associated with the link, the information including the device identifier and the link identifier.
                In the same field of endeavor, Goldberg clearly specifically disclose providing, from the first device to a second device associated with the account, information associated with the link, the information including the device identifier and the link identifier (Goldberg teaches Client synchronization service 156 can synchronize all content/all information associated with a particular user account, content can be synchronized across multiple client devices of varying type such as 150 devices in fig. 1A) (paragraphs 0072-0073, 0080 and 0087 and fig. 1A).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Goldberg into teaching of Drozdzewicz for the purpose of synchronized content/information/link/file across multiple client devices of varying type, so the client can access the same information from any device belong to him/her.                
               
                 Consider claims 2, 11, and 20, Drozdzewicz and Goldberg clearly show the method, the device, and the non-transitory computer readable medium, further comprising: initiating the communication session by the first device or the second device; and receiving, by the first device or the second device, a request to join the communication session from the third device, the request including information included in the link (Drozdzewicz: paragraphs: 0047-0048).                         
                Consider claims 3 and 12, Drozdzewicz and Goldberg clearly show the method and the device, further comprising generating, by the first device, a second link to join a different communication session, wherein the second link is generated using the device identifier for the first device and a different link identifier (Drozdzewicz: paragraph: 0046).                                     
                Consider claims 4 and 13, Drozdzewicz and Goldberg clearly show the method and the device, further comprising: receiving a link check-in communication at the first device from the second device, the link check-in communication including the device identifier and the link identifier; and determining whether to perform an update process for the second device by determining whether the link identifier meets one or more criteria (Goldberg: paragraphs: 0072-0073, 0080 and 0087 and fig. 1A).    
                                   
                Consider claims 6 and 15, Drozdzewicz and Goldberg clearly show the method and the device, further comprising, by the first device, receiving an additional link generated at a fourth device associated with the account, the additional link including a device identifier for the fourth device, and an additional link identifier (Drozdzewicz teaches if the subscriber requires a different URL, then a different URL can be assigned. The web server 110 provides the assigned unique URL through the Internet 30 to the subscriber 100, subscriber has more than one device) (Drozdzewicz: paragraph:0046, and Goldberg: paragraphs: 0072-0073, 0080 and 0087 and fig. 1A).                          
                 Consider claims 9 and 18, Drozdzewicz and Goldberg clearly show the method and the device, further comprising, providing a private key for the link from the first device to the second device (Goldberg: paragraph: 0087-0088).             
           
Allowable Subject Matter

4.	    Claims 5, 7, 8, 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                        
            

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656